Mr. Presiding Justice Gridley delivered the opinion of the court. Abstract of the Decision. 1. Inteburban railroads, § 4*—when person driving team over crossing guilty of contributory negligence. In an action to recover for injuries sustained hy being struck by defendant’s electric train while driving a dump cart across a crossing, where plaintiff just before reaching the crossing had an unobstructed view of the track for five hundred feet in the direction from which the train came, the accident occurring at about Í p. m. on a clear day, there being also evidence that plaintiff was plainly seen from the train at a distance of two hundred feet before reaching the crossing, held that plaintiff was guilty of contributory negligence proximately contributing to his injury, although plaintiff testified that before starting to drive across the track he stopped and looked, seeing no train, since if plaintiff looked as he testified he must have seen the train. 2. Intertjbban railroads, § 4*—when failure to look and listen at crossing precludes recovery. It is the duty of one approaching an interurban railroad crossing on a highway to look and listen for approaching trains if a reasonably prudent person so situated would have looked and listened, and, under such conditions, failure to look and listen will preclude recovery where by looking and listening the injury would have been prevented, unless there were circumstances justifying such failure or unless the view was obstrvfcted. 3. Interurban railroads, § 4*—when evidence that person before crossing track looked and did not see train, of no weight. A plaintiff in an action for personal injuries is not allowed to testify that he looked before starting to cross an interiirban railroad track and saw no train where the view was unobstructed and where, if he had properly exercised his sense of sight, he must have seen the train. McGoorty, J., dissenting.